            Case 2:20-cv-05178-MAK Document 25 Filed 03/10/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FATOUMATA SAMOURA                            : CIVIL ACTION
                                             :
                     v.                      : NO. 20-5178
                                             :
TRANS UNION LLC                              :


                                          ORDER
       AND NOW, this 10th day of March 2021, upon considering Defendant’s Motion for

judgment on the pleadings (ECF Doc. No. 15), Plaintiff’s Notice of adverse authority (ECF Doc.

No. 20), Plaintiff’s Response and Cross-Motion for judgment or to amend (ECF Doc. No. 22),

Defendant’s Reply (ECF Doc. No.23), and for reasons in the accompanying Memorandum, it is

ORDERED:

       1.       Defendant’s Motion for judgment (ECF Doc. No. 15) on the Complaint is

GRANTED; and,

       2.       Plaintiff’s Cross-Motion for judgment (ECF Doc. No. 22) is DENIED in part

and GRANTED in part solely to allow her leave to file an amended Complaint no later than

March 23, 2021 if she can do so consistent with Fed.R.Civ.P. 11.



                                                   _________________________
                                                   KEARNEY, J.
